            Case 2:17-cv-00984-RAJ-BAT Document 62 Filed 08/25/21 Page 1 of 1




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7   VINCENT PAUL MELENDREZ,

                                 Petitioner,                CASE NO. 2:17-cv-00984-RAJ-BAT
 8
             v.                                             MINUTE ORDER
 9

10   RONALD HAYNES,

                                 Respondent.
11

12          The following minute order is made at the direction of the Court, the Honorable Brian A.

13   Tsuchida, United States Magistrate Judge.

14          The Court previously mistakenly directed that the amended habeas petition (Dkt. 18) be

15   noted for July 30, 2021, when, in fact, it is the respondent’s answer (Dkt. 57) that should have

16   been noted for consideration. See Dkt. 56. Accordingly, the Court directs the Clerk to correct the

17   docket to reflect that it is the respondent’s answer (Dkt. 57), not the amended habeas petition

18   (Dkt. 18), that is noted for consideration for July 30, 2021. The Clerk is further directed to

19   terminate the motion designation for the amended habeas petition (Dkt. 18).

20          DATED this 25th day of August, 2021.

21
                                                             RAVI SUBRAMANIAN
22                                                           Clerk of Court

23                                                           s/Michael Williams
                                                             Deputy Clerk



     MINUTE ORDER - 1
